       Case 2:20-cv-09949-VAP-JEM Document 22 Filed 01/13/21 Page 1 of 1 Page ID #:89




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

Anthony Bouyer,                                             CASE NUMBER:


                                                                         2:20-cv-09949-VAP (JEMx)

                         v.                  Plaintiff(s)

Little Caesars No 01232-00009, et al.,
                                                                               NOTICE OF
                                                                             MEDIATION DATE
                                          Defendant(s).



YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for March 3, 2021                          at 10:00             ✔   a.m. /    p.m.

LOCATION: via Zoom



 The mediation session must be completed and an ADR-03 Report must be filed on or before the
 Court-ordered completion date.


Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion
date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.



Dated: 1/13/2021                               Panel Mediator: /s/ Mark B. Helm
                                               Address:               Munger, Tolles & Olson LLP
                                                                      350 S. Grand Ave., 50th Floor
                                                                      Los Angeles, CA 90071
                                               Phone:                 213-683-9187




ADR–13 (01/12)                           NOTICE OF MEDIATION DATE                                     Page 1 of 1
